Exhibit 10.2

FORM OF

INVESTOR RIGHTS AGREEMENT

Dated as of             , 2012

by and between

DIAMONDBACK ENERGY, INC.

and

GULFPORT ENERGY CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Definitions      1   

Section 2.

   Demand Registrations      4   

Section 3.

   Piggyback Registrations      7   

Section 4.

   Obligations of the Company      8   

Section 5.

   Registration Expenses      12   

Section 6.

   Indemnification      12   

Section 7.

   Rules 144 and 144A      15   

Section 8.

   Underwritten Registrations      15   

Section 9.

   Covenants of Holders      16   

Section 10.

   Board and Information Rights      16   

Section 11.

   Miscellaneous      20   



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (the “Agreement”) is made and entered into as of
            , 2012, by and between Diamondback Energy, Inc., a Delaware
corporation (the “Company”), and Gulfport Energy Corporation, a Delaware
corporation (the “Stockholder” or “Gulfport”).

WHEREAS, the Company was formed in December 2011 in contemplation of an initial
public offering of common stock of the Company (“Common Stock Offering”).

WHEREAS, the Stockholder will be issued shares (the “Shares”) of Common Stock
(as defined below), all of which were validly issued, fully paid and
non-assessable, pursuant to the Contribution Agreement (as defined below).

WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations relating to registration of the
Registrable Securities (as defined below), the nomination of directors, board
advisor rights and information rights.

NOW, THEREFORE, for good, valuable and binding consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, now agree as follows:

STATEMENT OF AGREEMENT

Section 1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the specified Person.

“Board” means the Board of Directors of the Company.

“Board Advisor” has the meaning set forth in Section 10(c)(1) of this Agreement.

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission or any
other United States federal agency at the time administering the Securities Act.

“Common Stock” means the Company’s common stock, par value $0.01 per share, or
any other shares of capital stock or other securities of the Company into which
such shares of Common Stock shall be reclassified or changed, including by
reason of a merger, consolidation, reorganization or recapitalization. If the
Common Stock has been so reclassified or changed, or if the Company pays a
dividend or makes a distribution on the Common Stock in shares of



--------------------------------------------------------------------------------

capital stock, or subdivides (or combines) its outstanding shares of Common
Stock into a greater (or smaller) number of shares of Common Stock, a share of
Common Stock shall be deemed to be such number of shares of stock and amount of
other securities to which a holder of a share of Common Stock outstanding
immediately prior to such change, reclassification, exchange, dividend,
distribution, subdivision or combination would be entitled.

“Common Stock Offering” has the meaning set forth in the recitals of this
Agreement.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Contribution Agreement” means that certain Contribution Agreement by and
between the Company and the Stockholder dated as of May 7, 2012.

“Controlling,” “Controlled by” and “under common Control with” refer to the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, any equity interest, or a membership interest in
a non-stock corporation; by contract; by power granted in bylaws or similar
governing documents; or otherwise. Without limiting the foregoing, any ownership
interest greater than fifty percent (50%) for purposes hereof constitutes
“Control.”

“DB Holdings Registration Rights Agreement” means that certain Registration
Rights Agreement by and between the Company and DB Energy Holdings LLC dated as
of the date hereof.

“Delay Period” has the meaning set forth in Section 4(a) of this Agreement.

“Demand Notice” has the meaning set forth in Section 2(a) of this Agreement.

“Demand Registration” has the meaning set forth in Section 2(a) of this
Agreement.

“Director” means a member of the Board.

“Equity Right” means any options, warrants, exchangeable or convertible
securities, subscription rights, exchange rights, statutory pre-emptive rights,
preemptive rights granted under its Charter, stock appreciation rights, phantom
stock, profit participation or similar rights, or any other right or instrument
pursuant to which any person may be entitled to purchase any security interest
in the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.

“Gulfport” has the meaning set forth in the introductory paragraph hereto.

“Gulfport Director” has the meaning set forth in Section 10(a) of this
Agreement.

“Holder(s)” means a person who owns Registrable Securities and is either (i) a
Stockholder or a Permitted Transferee of a Stockholder that has agreed to be
bound by the terms of this Agreement as if such Person were a Stockholder,
(ii) upon the death of any Holder, the executor of the estate of such Holder or
such Holder’s heirs, devisees, legatees or assigns or (iii) upon the disability
of any Holder, any guardian or conservator of such Holder.

 

2



--------------------------------------------------------------------------------

“Holder Indemnified Parties” has the meaning set forth in Section 6(a) of this
Agreement.

“Independent Director” means a natural person who is “independent” under the
applicable rules and regulations of the SEC and the rules and regulations of The
NASDAQ Global Market or the then applicable exchange on which the Common Stock
is then traded (“Marketplace Rules”).

“Independent Directors” has the meaning set forth in Section 10(a) of this
Agreement.

“Interruption Period” has the meaning set forth in the last paragraph in
Section 4(b) of this Agreement.

“Large Accelerated Filer” has the meaning ascribed to it in Rule 12b-2
promulgated under the Exchange Act.

“Law” means any law (statutory, common or otherwise), constitution, ordinance,
rule, regulation, executive order or other similar authority enacted, adopted,
promulgated or applied by any legislature, agency, bureau, branch, department,
division, commission, court, tribunal or other similar recognized organization
or body of any federal, state, county, municipal, local or foreign government or
other similar recognized organization or body exercising similar powers or
authority.

“Losses” has the meaning set forth in Section 6(a) of this Agreement.

“Misstatement/Omission” has the meaning set forth in Section 6(a) of this
Agreement.

“Permitted Transferee” means any Person to whom the rights under this Agreement
have been assigned in accordance with the provisions of Section 11(d) of this
Agreement.

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency, limited liability company or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Piggyback Registration” has the meaning set forth in Section 3(a) of this
Agreement.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

 

3



--------------------------------------------------------------------------------

“Registrable Securities” means (i) the Shares, (ii) any other shares of Common
Stock that may be acquired by a Holder prior to or after the closing of the
Common Stock Offering and (iii) any shares of Common Stock issuable pursuant to
any rights to acquire Common Stock held by a Holder prior to or after the
closing of the Common Stock Offering. If as a result of any reclassification,
stock dividends or stock splits or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or other
transaction or event, any capital stock, evidence of indebtedness, warrants,
options, rights or other securities (collectively “Other Securities”) are issued
or transferred to a Holder in respect of Registrable Securities held by the
Holder, references herein to Registrable Securities shall be deemed to include
such Other Securities. As to any particular Registrable Securities, such
securities will cease to be Registrable Securities when (i) they have been
distributed to the public pursuant to an offering registered under the
Securities Act, or may legally be distributed to the public in one transaction
pursuant to Rule 144 under the Securities Act, (ii) they have been distributed
to the public pursuant to Rule 144 (or any successor provision) under the
Securities Act, or (iii) they have been sold to any Person to whom the rights
under this Agreement are not assigned in accordance with this Agreement.

“Registration Statement” means any registration statement under the Securities
Act of the Company that covers any of the Registrable Securities, including the
related Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits, and all
materials incorporated by reference or deemed to be incorporated by reference in
such registration statement or Prospectus.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Shares” has the meaning set forth in the recitals of this Agreement.

“Stockholder” has the meaning set forth in the introductory paragraph of this
Agreement.

Section 2. Demand Registrations.

(a) Right to Demand. Upon the terms and subject to the conditions of this
Agreement, Holders of at least a majority of the aggregate amount of outstanding
Registrable Securities shall have the right, by written notice (the “Demand
Notice”) given to the Company, to request the Company to register under and in
accordance with the provisions of the Securities Act all or part of the
Registrable Securities designated by such Holders (a “Demand Registration”).
Upon receipt of any such Demand Notice, the Company will promptly notify all
other Holders of the receipt of such Demand Notice and allow them the
opportunity to include Registrable Securities in the proposed registration by
giving notice to the Company within five days after the Holder receives such
notice; provided, however, that Holders joining in a proposed registration
pursuant to this sentence shall not be deemed to have exercised a Demand
Registration for purposes of Section 2(b) hereof and such Holders shall be
included in such registration on the basis set forth in Section 2(h) hereof. The
Company shall not be required to register any Registrable Securities under this
Section 2 unless the anticipated aggregate offering price to the public for any
such offering of the Registrable Securities included in such Demand Notice is
expected to be at least $1 million.

 

4



--------------------------------------------------------------------------------

(b) Number of Demand Registrations. Upon the terms and subject to the conditions
of this Agreement, Holders shall be entitled to have three Demand Registrations
effected. A Demand Registration shall not be deemed to be effected and shall not
count as a Demand Registration of any Person (i) if a Registration Statement
with respect thereto shall not have become effective under the Securities Act
and remained effective (A) for at least 180 days (excluding any Interruption
Period or Delay Period) in the case of a Demand Registration that is not on a
Form S-3 or other comparable form or (B) for at least two years (excluding any
Interruption Period or Delay Period) in the case of a Demand Registration on
Form S-3 or other comparable form, or until the completion of the distribution
of the Registrable Securities thereunder, whichever is earlier (including,
without limitation, because of withdrawal of such Registration Statement by the
Holders pursuant to Section 2(f) hereunder), (ii) if, after it has become
effective, such registration is interfered with for any reason by any stop
order, injunction or other order or requirement of the Commission or any
governmental authority, or as a result of the initiation of any proceeding for
such stop order by the Commission through no fault of the Holders and the result
of such interference is to prevent the Holders from disposing of such
Registrable Securities proposed to be sold in accordance with the intended
methods of disposition, or (iii) if the conditions to closing specified in the
purchase agreement or underwriting agreement entered into in connection with any
underwritten offering shall not be satisfied or waived with the consent of the
Holders of a majority in number of the Registrable Securities to be included in
such Demand Registration, other than as a result of any breach by the Holders or
any underwriter of its obligations thereunder or hereunder.

(c) Registration Statement. Subject to paragraph (a) above, as soon as
practicable, but in any event within 45 days of the date on which the Company
first receives one or more Demand Notices pursuant to Section 2(a) hereof, the
Company shall file with the Commission a Registration Statement on the
appropriate form for the registration and sale of the total number of
Registrable Securities specified in such Demand Notice, together with the number
of Registrable Securities requested to be included in the Demand Registration by
other Holders, in accordance with the intended method or methods of distribution
specified by the Holders in such Demand Notice. The Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as reasonably practicable.

(d) Amendments; Supplements. Subject to Section 4(a), upon the occurrence of any
event that would cause the Registration Statement (A) to contain a material
misstatement or omission or (B) to be not effective and usable for resale of
Registrable Securities during the period that such Registration Statement is
required to be effective and usable, the Company shall file an amendment to the
Registration Statement as soon as reasonably practicable if the Registration
Statement is not on Form S-3 or another comparable form and such misstatement or
omission is not corrected as soon as reasonably practicable by incorporation by
reference, in the case of clause (A), correcting any such misstatement or
omission and, in the case of either clause (A) or (B), use its reasonable best
efforts to cause such amendment to be declared effective and such Registration
Statement to become usable as soon as reasonably practicable thereafter.

(e) Effectiveness. The Company agrees to use its reasonable best efforts to keep
any Registration Statement filed pursuant to this Section 2 continuously
effective and usable for the sale of Registrable Securities until the earlier of
(i) (a) in the case of a Demand Registration for delayed or continuous offerings
of Registrable Securities filed on Form S-3 or another comparable form, two
years after the date on which the Commission declares such

 

5



--------------------------------------------------------------------------------

Registration Statement effective (excluding any Interruption Period or Delay
Period) or (b) in the case of a Demand Registration that is not on Form S-3 or
another comparable form, 180 days from the date on which the Commission declares
such Registration Statement effective (excluding any Interruption Period or
Delay Period) and (ii) the date on which there are no longer any Registrable
Securities.

(f) Holders Withdrawal. Holders of a majority in number of the Registrable
Securities to be included in a Demand Registration pursuant to this Section 2
may, at any time prior to the effective date of the Registration Statement in
respect thereof, revoke such request by providing a written notice to the
Company to such effect.

(g) Preemption of Demand Registration. Notwithstanding anything to the contrary
contained herein, after receiving a written request for a Demand Registration,
the Company may elect to effect an underwritten primary registration in lieu of
the Demand Registration if the Company’s Board of Directors believes that such
primary registration would be in the best interests of the Company. If the
Company so elects to effect a primary registration, the Company shall give
prompt written notice (which shall be given not later than 20 days after the
date of the Demand Notice) to all Holders of its intention to effect such a
registration and shall afford the Holders the rights contained in Section 3 with
respect to Piggyback Registrations. In the event that the Company so elects to
effect a primary registration after receiving a request for a Demand
Registration, the Company shall use its reasonable best efforts to have the
Registration Statement declared effective by the Commission as soon as
reasonably practicable. In addition, the request for a Demand Registration shall
be deemed to have been withdrawn and such primary registration shall not be
deemed to be a Demand Registration.

(h) Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and includes securities for sale by the Company, and the
managing underwriter (such underwriter to be chosen by Holders of a majority of
the Registrable Securities included in such registration, subject to the
Company’s reasonable approval) advises the Company, in writing, that, in its
good faith judgment, the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
materially and adversely affecting the marketability of the offering, then the
Company will include in any such registration the maximum number of shares that
the managing underwriter advises the Company can be sold in such offering
allocated as follows: (i) first, the Registrable Securities requested to be
included in such registration by the initiating Holders and securities of other
Holders of Registrable Securities and holders of Registrable Securities (as
defined in the DB Holdings Registration Rights Agreement), with all such
securities to be included on a pro rata basis (or in such other proportion
mutually agreed among such Holders) based on the amount of securities requested
to be included therein and (ii) second, to the extent that any other securities
may be included without exceeding the limitations recommended by the underwriter
as aforesaid, the securities that the Company proposes to sell together with
such additional securities to be included on a pro rata basis (or in such other
proportion mutually agreed upon among the Company and such other holders) based
on the amount of securities requested to be included therein. If the initiating
Holders are not allowed to register all of the Registrable Securities requested
to be included by such Holders because of allocations required by this section,
such initiating Holders shall not be deemed to have exercised a Demand
Registration for purposes of Section 2(b).

 

6



--------------------------------------------------------------------------------

Section 3. Piggyback Registrations.

(a) Right to Piggyback Registrations. Whenever the Company or another party
having registration rights proposes that the Company register any of the
Company’s equity securities under the Securities Act (other than a registration
on Form S-4 relating solely to a transaction described in Rule 145 of the
Securities Act or a registration on Form S-8 or any successor forms thereto),
whether or not for sale for the Company’s own account, the Company will give
prompt written notice of such proposed filing to all Holders at least 15 days
before the anticipated filing date. Such notice shall offer such Holders the
opportunity to register such amount of Registrable Securities as they shall
request (a “Piggyback Registration”). Subject to Section 3(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 10 days after such notice has been given by the Company
to the Holders. If the Registration Statement relating to the Piggyback
Registration is for an underwritten offering, such Registrable Securities shall
be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through the underwriters. Each Holder shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time prior to the effective time of such Piggyback
Registration.

(b) Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten offering by or through one or more underwriters of recognized
standing and the managing underwriters advise the party or parties initiating
such offering in writing (a copy of which writing shall be provided to the
Holders) that in their good faith judgment the number of securities requested to
be included in such registration exceeds the number which can be sold in such
offering without materially and adversely affecting the marketability of the
offering, then any such registration shall include the maximum number of shares
that such managing underwriters advise can be sold in such offering allocated as
follows: (x) if the Company has initiated such offering, (i) first, the
securities the Company proposes to sell, and (ii) second, to the extent that any
other securities may be included without exceeding the limitations recommended
by the underwriters as aforesaid, (A) the Registrable Securities to be included
in such registration by the Holders and the holders of Registrable Securities
(as defined in the DB Registration Rights Agreement), with all such additional
securities to be included on a pro rata basis (or in such other proportion
mutually agreed among the Holders and such other holders), based on the amount
of Registrable Securities and other securities requested to be included therein,
and then, if additional securities may be included (B) to such additional
securities on a pro rata basis (or in such other proportion mutually agreed
among them), (y) if a holder of Registrable Securities (as defined in the DB
Holdings Registration Rights Agreement) has initiated such offering, (i) first,
the securities the holders under the DB Registration Rights Agreement propose to
sell together with the securities the Holders of Registrable Securities
hereunder propose to sell on a pro rata basis (or in such other proportion
mutually agreed upon among such holders and the Holders), based on the amount of
securities requested to be included therein and (ii) second, to the extent that
any other securities may be included without exceeding the limitations
recommended by the underwriters as aforesaid, all such other securities on a pro
rata basis (or in such other proportion mutually agreed upon among such other
holders) based on the amount of securities requested to be included therein, and
(z) if a party other than the Company or a holder under the DB Holdings
Registration Rights Agreement initiated such offering, securities proposed to be
sold by the Company, and the Registrable Securities to be included in such
registration by the Holders, with such additional securities to be included on a
pro rata basis (or in such other proportion mutually agreed among the Company,
the Holders and such other holders), based on the amount of Registrable
Securities and other securities requested to be included therein.

 

7



--------------------------------------------------------------------------------

Section 4. Obligations of the Company.

(a) Delay Period. Notwithstanding the foregoing, the Company shall have the
right to delay the filing of any Registration Statement otherwise required to be
prepared and filed by the Company pursuant to Sections 2 or 3, or to suspend the
use of any Registration Statement, for a period not in excess of 60 consecutive
calendar days (a “Delay Period”) if (i) the Board of Directors of the Company by
written resolution determines that filing or maintaining the effectiveness of
such Registration Statement would have a material adverse effect on the Company
or the holders of its capital stock in relation to any material acquisition or
disposition, financing or other corporate transaction or (ii) the Board of
Directors of the Company by written resolution determines in good faith that the
filing of a Registration Statement or maintaining the effectiveness of a current
Registration Statement would require disclosure of material information that the
Company has a valid business purpose for retaining as confidential at such time.
The Company shall not be entitled to exercise a Delay Period more than one time
in any 12-month period.

(b) Registration Procedures. Whenever the Company is required to register
Registrable Securities pursuant to Sections 2 or 3 hereof, the Company will use
its reasonable best efforts to effect the registration to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company will as expeditiously as
possible:

(1) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities as prescribed by Sections 2 or 3 on a form
available for the sale of the Registrable Securities by the holders thereof in
accordance with the intended method or methods of distribution thereof and use
its reasonable best efforts to cause each such Registration Statement to become
and remain effective within the time periods and otherwise as provided herein;

(2) prepare and file with the Commission such amendments (including
post-effective amendments) to the Registration Statement and such supplements to
the Prospectus as may be necessary to keep such Registration Statement effective
within the time periods and otherwise as provided herein and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement, except as otherwise expressly provided herein;

(3) furnish to each selling Holder of Registrable Securities covered by a
Registration Statement and to each underwriter, if any, such number of copies of
such Registration Statement, each amendment and post-effective amendment
thereto, the Prospectus included in such Registration Statement (including each
preliminary prospectus and any

 

8



--------------------------------------------------------------------------------

supplement to such Prospectus and any other prospectus filed under Rule 424 of
the Securities Act), in each case including all exhibits, and such other
documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holder or to be disposed
of by such underwriter (the Company hereby consenting to the use in accordance
with all applicable Law of each such Registration Statement (or amendment or
post-effective amendment thereto) and each such Prospectus (or preliminary
prospectus or supplement thereto) by each such Holder and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Registration Statement or Prospectus);

(4) use its reasonable best efforts to register or qualify and, if applicable,
to cooperate with the selling Holders, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of, the Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as any selling Holder or managing underwriters (if any) shall
reasonably request, to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective as provided herein and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the securities covered by the applicable Registration
Statement; provided, however, that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph or (ii) consent to
general service of process or taxation in any such jurisdiction where it is not
so subject;

(5) cause all such Registrable Securities to be listed or quoted (as the case
may be) on each national securities exchange or other securities market on which
securities of the same class as the Registrable Securities are then listed or
quoted;

(6) provide a transfer agent and registrar for all such Registrable Securities
and a CUSIP number for all such Registrable Securities not later than the
effective date of such Registration Statement;

(7) comply with all applicable rules and regulations of the Commission, and make
available to its security holders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 45 days
after the end of any 12-month period (or 90 days after the end of any 12-month
period if such period is a fiscal year) (or in each case within such extended
period of time as may be permitted by the Commission for filing the applicable
report with the Commission) (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in an underwritten
offering or (ii) if not sold to underwriters in such an offering, commencing on
the first day of the first fiscal quarter of the Company after the effective
date of a Registration Statement;

(8) use its reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or suspending the
qualification (or exemption from qualification) of any of the Registrable
Securities included therein for sale in any jurisdiction, and, in the event of
the issuance of any stop order suspending the effectiveness

 

9



--------------------------------------------------------------------------------

of a Registration Statement, or of any order suspending the qualification of any
Registrable Securities included in such Registration Statement for sale in any
jurisdiction, the Company will use its reasonable best efforts promptly to
obtain the withdrawal of such order at the earliest possible moment;

(9) obtain “cold comfort” letters and updates thereof (which letters and updates
(in form, scope and substance) shall be reasonably satisfactory to the managing
underwriters, if any, and the Holders) from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any subsidiary of the Company or of any business acquired
by the Company for which financial statements and financial data are, or are
required to be, included in the Registration Statement), addressed to each of
the underwriters, if any, and each selling Holder of Registrable Securities,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings and such other matters as the underwriters, if any, or the Holders of
a majority of the Registrable Securities being included in the registration may
reasonably request;

(10) obtain opinions of independent counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and the Holders of a majority
of the Registrable Securities being included in the registration), addressed to
each selling Holder and each of the underwriters, if any, covering the matters
customarily covered in opinions of issuer’s counsel requested in underwritten
offerings, such as the effectiveness of the Registration Statement and such
other matters as may be requested by such counsel and underwriters, if any;

(11) promptly notify the selling Holders and the managing underwriters, if any,
and confirm such notice in writing, when a Prospectus or any supplement or
post-effective amendment to such Prospectus has been filed, and, with respect to
a Registration Statement or any post-effective amendment thereto, when the same
has become effective, (i) of any request by the Commission or any other federal
or state governmental authority for amendments or supplements to a Registration
Statement or related Prospectus or for additional information, (ii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement or of any order preventing or suspending the use of any
Prospectus or the initiation of any proceedings by any Person for that purpose,
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Securities for offer or sale
under the securities or blue sky laws of any jurisdiction, or the contemplation,
initiation or threatening, of any proceeding for such purpose, and (iv) of the
happening of any event or the existence of any facts that make any statement
made in such Registration Statement or Prospectus untrue in any material respect
or that require the making of any changes in such Registration Statement or
Prospectus so that it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made (in the case of any Prospectus), not misleading (which notice shall be
accompanied by an instruction to the selling Holders and the managing
underwriters, if any, to suspend the use of the Prospectus until the requisite
changes have been made);

 

10



--------------------------------------------------------------------------------

(12) if requested by the managing underwriters, if any, or a Holder of
Registrable Securities being sold, promptly incorporate in a prospectus,
supplement or post-effective amendment such information as the managing
underwriters, if any, and the Holders of a majority of the Registrable
Securities being sold reasonably request to be included therein relating to the
sale of the Registrable Securities, including, without limitation, information
with respect to the number of shares of Registrable Securities being sold to
underwriters, the purchase price being paid therefor by such underwriters and
with respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus, supplement or post-effective amendment promptly following
notification of the matters to be incorporated in such supplement or
post-effective amendment;

(13) if requested, furnish to each selling Holder of Registrable Securities and
the managing underwriter, without charge, at least one signed copy of the
Registration Statement;

(14) as promptly as practicable upon the occurrence of any event contemplated by
Section 4(b)(11)(iv) above, prepare a supplement or post-effective amendment to
the Registration Statement or the Prospectus, or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold hereunder,
the Prospectus will not contain an untrue statement of a material fact or an
omission to state a material fact required to be stated in a Registration
Statement or Prospectus or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; and

(15) if such offering is an underwritten offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Holders owning a majority of the Registrable
Securities being sold in connection therewith or by the managing underwriters
(including cooperating in reasonable marketing efforts, including in connection
with any Demand Registration, participation by senior executives of the Company
in any “roadshow” or similar meeting with potential investors) in order to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, provide indemnification provisions and procedures substantially
to the effect set forth in Section 6 hereof with respect to all parties to be
indemnified pursuant to said Section. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder.

Each Holder agrees by acquisition of such Registrable Securities that, upon
receipt of written notice from the Company of the happening of any event of the
kind described in Section 4(b)(11), such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Registration Statement contemplated by Section 4(b)(14), or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and has received copies of any additional or supplemental filings
that are incorporated or deemed to be incorporated by reference in such
prospectus (such period during which disposition is discontinued being an
“Interruption Period”), and, if so directed by the Company, such Holder will
deliver to the Company all copies of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.

 

11



--------------------------------------------------------------------------------

Section 5. Registration Expenses.

(a) Expenses Payable by the Company. The Company shall bear all expenses
incurred with respect to the registration or attempted registration of the
Registrable Securities pursuant to Sections 2 or 3 of this Agreement as provided
herein. Such expenses shall include, without limitation, (i) all registration,
qualification and filing fees (including, without limitation, (A) fees with
respect to compliance with the rules and regulation of the Commission, (B) fees
with respect to filings required to be made with the national securities
exchange or national market system on which the Common Stock is then traded or
quoted and (C) fees and expenses of compliance with state securities or blue sky
laws (including, without limitation, fees and disbursements of counsel for the
Company or the underwriters, or both, in connection with blue sky qualifications
of Registrable Securities)), (ii) messenger and delivery expenses, word
processing, duplicating and printing expenses (including without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company, printing preliminary
prospectuses, prospectuses, prospectus supplements, including those delivered to
or for the account of the Holders and provided in this Agreement, and blue sky
memoranda), (iii) fees and disbursements of counsel for the Company, (iv) fees
and disbursements of all independent certificated public accountants for the
Company (including, without limitation, the expense of any “comfort letters”
required by or incident to such performance), (v) all out-of-pocket expenses of
the Company (including without limitation, expenses incurred by the Company, its
officers, directors, and employees performing legal or accounting duties or
preparing or participating in “roadshow” presentations or of any public
relations, investor relations or other consultants or advisors retained by the
Company in connection with any roadshow, including travel and lodging expenses
of such roadshows), (vi) fees and expenses incurred in connection with the
quotation or listing of shares of Common Stock on any national securities
exchange or other securities market, and (vii) reasonable fees and expenses of
one firm of counsel for all selling Holders (which shall be chosen by the
Holders of a majority of Registrable Securities to be included in such
offering).

(b) Expenses Payable by the Holders. Each Holder shall pay all underwriting
discounts and commissions or placement fees of underwriters or broker’s
commissions incurred in connection with the sale or other disposition of
Registrable Securities for or on behalf of such Holder’s account.

Section 6. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify, to the
fullest extent permitted by law, each Holder, each Affiliate of a Holder and
each director, officer, employee, manager, stockholder, partner, member,
counsel, agent or representative of such Holder and its Affiliates and each
Person who controls any such Person (within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act) (collectively, “Holder
Indemnified Parties”) against, and hold it and them harmless from, all losses,
claims, damages, liabilities, actions, proceedings, costs (including, without
limitation, costs of preparation and attorneys’ fees and disbursements) and
expenses, including expenses of investigation and amounts paid in settlement
(collectively, “Losses”) arising out of, caused by or based upon any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, or any omission or alleged omission of a material fact required to be
stated therein or

 

12



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading (a
“Misstatement/Omission”), or any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law, or any rule
or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law, except that the Company shall not be liable insofar as
such Misstatement/Omission or violation is made in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
expressly for use therein; provided, further, that the Company shall not be
liable for a Holder’s failure to deliver or cause to be delivered (to the extent
such delivery is required under the Securities Act) the Prospectus contained in
the Registration Statement, furnished to it by the Company on a timely basis at
or prior to the time such action is required by the Securities Act to the person
claiming a Misstatement/Omission if such Misstatement/Omission was corrected in
such Prospectus. In connection with an underwritten offering, the Company will
indemnify such underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such underwriters (within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders. This indemnity shall be in addition to any other
indemnification arrangements to which the Company may otherwise be party.

(b) Indemnification by the Holders. In connection with any Registration
Statement in which a Holder is participating, each such Holder agrees to
indemnify, to the fullest extent permitted by law, the Company and each director
and officer of the Company and each Person who controls the Company (within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act) against, and hold it harmless from, any Losses arising out of or based upon
(i) any Misstatement/Omission contained in the Registration Statement, if and to
the extent that such Misstatement/Omission was made in reliance upon and in
conformity with information furnished in writing by such Holder for use therein,
or (ii) the failure by such Holder to deliver or cause to be delivered (to the
extent such delivery is required under the Securities Act) the Prospectus
contained in the Registration Statement, furnished to it by the Company on a
timely basis at or prior to the time such action is required by the Securities
Act to the person claiming a Misstatement/Omission if such Misstatement/Omission
was corrected in such Prospectus. Notwithstanding the foregoing, the obligation
to indemnify will be individual (several and not joint) to each Holder and will
be limited to the net amount of proceeds (net of payment of all expenses)
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. In case any action, claim or
proceeding shall be brought against any Person entitled to indemnification
hereunder, such indemnified party shall promptly notify each indemnifying party
in writing, and such indemnifying party shall assume the defense thereof,
including the employment of one counsel reasonably satisfactory to such
indemnified party and payment of all fees and expenses incurred in connection
with the defense thereof. The failure to so notify such indemnifying party shall
relieve such indemnifying party of its indemnification obligations to such
indemnified party to the extent that such failure to notify materially
prejudiced such indemnifying party but not from any liability that it or they
may have to the indemnified party for contribution or otherwise. Each
indemnified party shall have the right to employ separate counsel in such
action, claim or proceeding and participate in the defense thereof, but the fees
and expenses of such counsel shall

 

13



--------------------------------------------------------------------------------

be at the expense of each indemnified party unless: (i) such indemnifying party
has agreed to pay such expenses; (ii) such indemnifying party has failed
promptly to assume the defense and employ counsel reasonably satisfactory to
such indemnified party; or (iii) the named parties to any such action, claim or
proceeding (including any impleaded parties) include both such indemnified party
and such indemnifying party or an Affiliate or controlling person of such
indemnifying party, and such indemnified party shall have been advised in
writing by counsel that either (x) there may be one or more legal defenses
available to it which are different from or in addition to those available to
such indemnifying party or such Affiliate or controlling person or (y) a
conflict of interest may exist if such counsel represents such indemnified party
and such indemnifying party or its Affiliate or controlling person; provided,
however, that such indemnifying party shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be responsible hereunder for the fees and expenses of more
than one separate firm of attorneys (in addition to any local counsel), which
counsel shall be designated by such indemnified party or, in the event that such
indemnified party is a Holder Indemnified Party, by the Holders of a majority of
the Registrable Securities included in the subject Registration Statement.

No indemnifying party shall be liable for any settlement effected without its
written consent (which consent may not be unreasonably delayed or withheld).
Each indemnifying party agrees that it will not, without the indemnified party’s
prior written consent, consent to entry of any judgment or settle or compromise
any pending or threatened claim, action or proceeding in respect of which
indemnification or contribution may be sought hereunder unless the foregoing
contains an unconditional release, in form and substance reasonably satisfactory
to the indemnified parties, of the indemnified parties from all liability and
obligation arising therefrom. The indemnifying party’s liability to any such
indemnified party hereunder shall not be extinguished solely because any other
indemnified party is not entitled to indemnity hereunder.

(d) Survival. The indemnification provided for under this Agreement will
(i) remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party, (ii) survive the transfer of securities and
(iii) survive the termination of this Agreement.

(e) Right to Contribution. If the indemnification provided for in this Section 6
is unavailable to, or insufficient to hold harmless, an indemnified party under
Section 6(a) or Section 6(b) above in respect of any Losses referred to in such
Sections, then each applicable indemnifying party shall have an obligation to
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the Company, on the one hand, and of the Holder, on the other, in
connection with the Misstatement/Omission or violation which resulted in such
Losses, taking into account any other relevant equitable considerations. The
amount paid or payable by a party as a result of the Losses referred to above
shall be deemed to include, subject to the limitations set forth in Section 6(c)
above, any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation, lawsuit or legal or administrative action or
proceeding.

The relative fault of the Company, on the one hand, and of the Holder, on the
other, shall be determined by reference to, among other things, whether the
relevant Misstatement/Omission or violation relates to information supplied by
the Company or by the Holder and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Misstatement/Omission
or violation.

 

14



--------------------------------------------------------------------------------

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 6(e), a Holder shall not be required to contribute any amount in
excess of the amount by which (i) the amount (net of payment of all expenses) at
which the securities that were sold by such Holder and distributed to the public
were offered to the public exceeds (ii) the amount of any damages which such
Holder has otherwise been required to pay by reason of such
Misstatement/Omission or violation.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

Section 7. Rules 144 and 144A. The Company shall timely file the reports
required to be filed by it under the Securities Act and the Exchange Act
(including but not limited to the reports under Sections 13 and 15(d) of the
Exchange Act referred to in subparagraph (c) of Rule 144 adopted by the
Commission under the Securities Act) and the rules and regulations adopted by
the Commission thereunder (or, if the Company is not required to file such
reports, it will, upon the request of any Holder, make publicly available other
information) and will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 and Rule 144A under
the Securities Act, as such Rules may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the Commission.

Section 8. Underwritten Registrations.

(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, customary indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements; provided, that, no Holder included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution.

(b) If any of the Registrable Securities covered by any Registration Statement
are to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by, and the underwriting arrangements with respect thereto will be approved by,
the Company; provided, however, that such investment bankers and managers and
underwriting arrangements must be reasonably satisfactory to the Holders of the
majority of Registrable Securities to be included in such offering.

 

15



--------------------------------------------------------------------------------

Section 9. Covenants of Holders. Each of the Holders hereby agrees (a) to
cooperate with the Company and to furnish to the Company all such information
regarding such Holder, its ownership of Registrable Securities and the
disposition of such securities in connection with the preparation of the
Registration Statement and any filings with any state securities commissions as
the Company may reasonably request, (b) to the extent required by the Securities
Act, to deliver or cause delivery of the Prospectus contained in the
Registration Statement, any amendment or supplement thereto, to any purchaser of
the Registrable Securities covered by the Registration Statement from the Holder
and (c) if requested by the Company, to notify the Company of any sale of
Registrable Securities by such Holder.

Section 10. Board and Information Rights

(a) Board Composition. The parties agree that so long as Gulfport beneficially
owns (as defined in Rule 13d-3 promulgated under the Exchange Act (“Rule
13d-3”)) more than 10% of the then issued and outstanding Common Stock, (i) the
business and affairs of the Company shall be managed through a Board consisting
of up to seven Directors, of which three Directors shall be Independent
Directors and (ii) Gulfport shall have the right to designate one Director
(“Gulfport Director”). For purposes of this Agreement, in determining the
percentage of shares of Common Stock beneficially owned by Gulfport, only shares
of Common Stock then issued and outstanding shall be included in the denominator
and any Equity Right that has not then been exercised, converted or exchanged
shall be excluded from the denominator regardless of the application of the
beneficial ownership rules of Rule 13d-3.

(b) Company Action to Nominate and Elect the Gulfport Director. Subject to
Section 10(g), the Company shall cause the initial Gulfport Director designated
in accordance with Section 10(a) to be appointed to the Board prior to the
completion of the Common Stock Offering and thereafter to use its commercially
reasonable efforts to cause the Gulfport Director to be nominated for election
to the Board at each annual meeting of the Company’s stockholders at which
directors are to be elected (or by stockholder consents in lieu of a meeting, if
applicable), shall solicit proxies (or stockholder consents in lieu of a
meeting, if applicable) in favor thereof, and at each annual meeting of the
Company’s stockholders at which Directors are to be elected, shall recommend
that the Company’s stockholders elect to the Board each such individual
nominated for election at such annual meeting of the Company’s stockholders (or
stockholder consents in lieu of a meeting, if applicable). So long as Gulfport
has the right to designate a Gulfport Director under this Agreement, if for any
reason the Gulfport Director is not elected to the Board by the Company’s
stockholders, Gulfport will be entitled to the Board Advisor rights set forth in
Section 10(c).

(c) Board Advisor Rights.

(1) So long as Gulfport has the right to designate a Gulfport Director under
this Agreement and there is no Gulfport Director in office, Gulfport shall have
the right to appoint one individual as an advisor to the Board (a “Board
Advisor”). The Board Advisor shall be entitled to attend meetings of the Board
and any meetings of any committee of the Board and

 

16



--------------------------------------------------------------------------------

to receive all information provided to the members of the Board and any
committee thereof (including minutes of previous meetings of the Board and any
committee thereof). The Board Advisor shall advise and counsel the Board on the
business and operations of the Company as requested by the Board. The Board
Advisor is not, and shall not have the duties and responsibilities of, a
Director of the Company, and the terms “director” or “member of the Board” as
used in this Agreement shall not be deemed to mean or include the Board Advisor.
Without limiting the generality of the foregoing, the Board Advisor shall not be
entitled to vote on any matter presented for action by the Board. The Board
Advisor may be given such designations (including without limitation “advisory
director”) as the Board may from time to time determine. For the avoidance of
doubt, no Board Advisor shall have fiduciary obligations to the Company or the
Company’s stockholders, but shall be subject to all applicable securities Laws
and to the confidentiality obligations applicable to Gulfport under
Section 10(k)(2).

(2) Gulfport shall have the right, in its sole discretion, to appoint the Board
Advisor and to remove the Board Advisor, as well as the right, in its sole
discretion, to fill vacancies created by reason of the death, removal or
resignation thereof. Gulfport shall have the right at any time to remove (with
or without cause) the Board Advisor. In the event there is a vacancy in the
Board Advisor position at any time and for any reason (whether as a result of
death, disability, retirement, resignation or removal of the Board Advisor),
Gulfport shall have the right to designate a different individual to replace
such Board Advisor.

(d) Gulfport Designation, Removal and Vacancies. In the event a vacancy is
created on the Board of the Gulfport Director at any time that Gulfport has the
right to designate a Gulfport Director under this Agreement (whether as a result
of death, disability, retirement, resignation, removal or otherwise), Gulfport
shall have the right, in its sole discretion, to designate a different
individual to replace such Gulfport Director and the Company shall nominate such
Gulfport Director for election to the Board as provided in Section 10(b).

(e) Committees. For so long as Gulfport has the right to designate a Gulfport
Director, any committee composed of Directors shall consist of at least one
Gulfport Director provided that such Gulfport Director is “independent” and
otherwise satisfies all requirements under the applicable rules and regulations
of the SEC and the Marketplace Rules to serve on such committee.

(f) Election Not to Exercise Designation Rights. Notwithstanding anything in
Section 10 to the contrary, this Section 10 confers upon Gulfport the right, but
not the obligation, to designate the Gulfport Director, and Gulfport may, at its
option, elect not to exercise any such right to designate the Gulfport Director.

(g) Qualifications and Information. Notwithstanding anything to the contrary
contained in this Agreement, each nominee for election to the Board designated
by Gulfport shall, in the reasonable judgment of the Board, (A) have the
requisite skill and experience to serve as a director of a publicly traded
company, and (B) not be prohibited or disqualified from serving as a director of
the Company pursuant to the applicable rules and regulations of the SEC and the
Marketplace Rules or by applicable Law. The Board may adopt additional standards
of skill and experience desired of potential candidates for nomination to the
Board of Directors, which will be reflected in a charter of a committee of the
Board or other similar document.

 

17



--------------------------------------------------------------------------------

Gulfport shall timely provide the Company with accurate and complete information
relating to its designee that may be required to be disclosed by the Company
under the Exchange Act. In addition, at the Company’s request, Gulfport shall
cause its designee to complete and execute the Company’s standard Director and
Officer Questionnaire prior to being admitted to the Board or any committee
thereof or standing for reelection at an annual meeting of the Company’s
stockholders or at such other time as may be requested by the Company.

(h) Director Insurance and Indemnification. The Company will obtain and maintain
directors’ liability insurance and will at all times exercise the powers granted
to it by its Organizational Documents, and by applicable Law to indemnify and
hold harmless to the fullest extent permitted by applicable Law present or
former directors and officers of the Company against any threatened or actual
claim, action, suit, proceeding or investigation made against them arising from
their service in such capacities (or service in such capacities for another
enterprise at the request of the Company).

(i) Expenses of Directors. The Company will promptly reimburse the Gulfport
Director or Board Advisor, to the extent not an employee of the Company, for all
of his or her reasonable out-of-pocket expenses incurred in attending each
meeting of the Board or any committee thereof consistent with the Company’s
policies.

(j) Information Rights. In addition to, and without limiting any rights that
Gulfport may have with respect to inspection of the books and records of the
Company under applicable Laws, the Company shall furnish to Gulfport, the
following information, so long as Gulfport owns shares of Common Stock:

(1) Annual Reports. As soon as available, and in any event within 50 days after
the end of each Fiscal Year, the audited balance sheet of the Company as at the
end of each such Fiscal Year and the audited statements of income, cash flows
and changes in stockholders’ equity for such year, accompanied by the
certification of independent certified public accountants of recognized national
standing selected by the Board, to the effect that, except as set forth therein,
such financial statements have been prepared in accordance with GAAP, applied on
a basis consistent with prior years and fairly present in all material respects
the financial condition of the Company as of the dates thereof and the results
of its operations and changes in its cash flows and stockholders’ equity for the
periods covered thereby.

(2) Quarterly Reports. As soon as available, and in any event within 30 days
after the end of each fiscal quarter, the balance sheet of the Company at the
end of such quarter and the statements of income, cash flows and changes in
stockholders’ equity for such quarter, all in reasonable detail and all prepared
in accordance with GAAP, consistently applied, and certified by the Chief
Financial Officer of the Company.

(3) Information Required as a Result of Stockholder’s Filing Status. The Company
acknowledges that Stockholder is a Large Accelerated Filer and agrees to
cooperate, provide sufficient access and provide all information necessary for
Stockholder to satisfy its financial reporting and Exchange Act reporting
obligations as a Large Accelerated Filer. In accordance therewith, upon a
request in writing by Stockholder that it requires certain financial information
related to the Company in connection with Stockholder’s filing obligations

 

18



--------------------------------------------------------------------------------

under the Exchange Act, including, but not limited a request for the information
included in or described in the annual or quarterly reports set forth in
Sections 10(j)(1) and 10(j)(2) as well as supporting information and schedules,
the Company shall respond with such requested information in a timely manner,
but in any event no less than five (5) business days from receipt of the written
request with the information requested. If for any reason the Company does not
have the requested information available to it, it will respond to the
Stockholder in writing within two (2) business days from receipt of the written
request specifying the reasons for unavailability of the information and a date
upon which it believes the information will be available. When such requested
information becomes available, the Company shall promptly send it to the
Stockholder. In addition, in the event that Stockholder’s financial reporting
and Exchange Act reporting obligations require it to audit or perform other
accounting or review procedures with respect to the Company’s financials or any
information included therein, the Company shall, and shall cause its officers,
Directors and employees to afford Stockholder and its representatives, during
normal business hours and upon reasonable notice, access at all reasonable times
to its officers, employees, auditors, properties, offices, plants and other
facilities and to all books and records, necessary to perform any such audit or
other accounting or review procedures. Such access and information shall be
provided within the time period reasonably necessary to allow Stockholder to
conduct and complete its audit in a timely fashion and to timely include
compliant financials in its Exchange Act reports and to timely file its Exchange
Act reports.

(k) Inspection Rights.

(1) The Company shall, and shall cause its officers, Directors and employees to
afford Gulfport. for so long as Gulfport has the right to designate a Gulfport
Director or has Board Advisor rights pursuant to Section 10(c), the opportunity
to consult with its officers from time to time regarding the Company’s affairs,
finances and accounts as Gulfport may reasonably request upon reasonable notice.
The right set forth in this Section 10(k) shall not, and is not intended to,
limit any rights which Gulfport may have with respect to the books and records
of the Company, or to inspect its properties or discuss its affairs, finances
and accounts under the laws of the jurisdiction in which the Company is
incorporated.

(2) Gulfport agrees that it will keep confidential and will not disclose,
divulge or use for any purpose, other than to monitor its investment in the
Company, any confidential information obtained from the Company pursuant to the
terms of this Agreement, unless such confidential information (A) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 10(k)(2) by Gulfport), (B) is or has been independently developed
or conceived by the Gulfport without use of the Company’s confidential
information or (C) is or has been made known or disclosed to Gulfport by a third
party without a breach of any obligation of confidentiality such third party may
have to the Company; provided, however, that Gulfport may disclose confidential
information (a) to its attorneys, accountants, consultants, and other
professionals to the extent needed for their services in connection with
monitoring its investment in the Company, (b) to any officer, director or
employees of Gulfport in the ordinary course of business, or (c) as may
otherwise be required by law, provided that Gulfport takes reasonable steps to
minimize the extent of any such required disclosure and subject, in the case of
clauses (a) and (b) to each recipient’s obligation to maintain the
confidentiality of that information as if such recipient was a party hereto.

 

19



--------------------------------------------------------------------------------

(3) The Company acknowledges that Gulfport is in the oil and gas business and
therefore is always reviewing information of many oil and gas companies and
properties which compete directly or indirectly with those of the Company.
Subject to its agreement to only use confidential information to monitor its
investment in the Company, nothing in this Agreement shall preclude or in any
way restrict Gulfport from investing or participating in any particular
enterprise whether or not such enterprise has products or services which compete
with those of the Company.

Section 11. Miscellaneous.

(a) No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities that is inconsistent with, adversely
effects or violates the rights granted to the Holders in this Agreement; it
being understood that the granting of additional demand or piggyback
registration rights with respect to capital stock of the Company shall not be
deemed adverse to the rights granted to Holders hereunder so long as they do not
(x) reduce, except as set forth in this Agreement, the amount of Registrable
Securities that any Holder may include in any registration contemplated in this
Agreement or (y) restrict or otherwise limit the exercise by any Holder of its
rights hereunder.

(b) Remedies. Any Person having rights under any provision of this Agreement
will be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and hereby agree to waive the defense in any action for specific
performance or injunctive relief that a remedy at law would be adequate.
Accordingly, any party may in its sole discretion apply to any court of law or
equity of competent jurisdiction (without posting any bond or other security)
for specific performance and for other injunctive relief in order to enforce or
prevent violation of the provisions of this Agreement.

(c) Amendments and Waivers. This Agreement contains the entire understanding of
the parties with respect to its subject matter and supersedes any and all prior
agreements, and neither it nor any part of it may in any way be altered,
amended, extended, waived, discharged or terminated except by a written
agreement that specifically references this Agreement and the provisions to be
so altered, amended, extended, waived, discharged or terminated is signed by
each of the parties hereto and specifically states that it is intended to alter,
amend, extend, waive, discharge or terminate this agreement or a provision
hereof.

(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except for the Board and information rights contained in Section 10 (which
rights are non-transferable), the Holders may assign all rights under this
Agreement; provided, however, that no Holder may transfer or assign its rights
hereunder unless such transferring Holder shall, prior to any such transfer,
obtain from the transferee a joinder agreement in a form reasonably satisfactory
to the Company and deliver a copy of such joinder agreement to the Company and
to the Holders. Only persons (other than the Stockholder hereto) that execute a
joinder agreement shall be deemed to be Holders. The Company shall be given
written notice by the transferring Holder at the time of the transfer stating
the name and address of the transferee and identifying the Registrable
Securities transferred, provided, that, failure to give such notice shall not
affect the validity of such transfer or assignment.

 

20



--------------------------------------------------------------------------------

(e) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

(f) Counterparts. This Agreement may be executed in any number of counterparts,
any one of which need not contain the signatures of more than one party, but
each of which when so executed shall be deemed to be an original and all such
counterparts taken together shall constitute one and the same Agreement.

(g) Descriptive Headings: Interpretation. The descriptive headings of this
Agreement are inserted for convenience of reference only and shall not limit or
otherwise affect the meaning hereof. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

(h) Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and shall be given
by personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

If to the Company:

Diamondback Energy, Inc.

14301 Caliber Drive, Suite 300

Oklahoma City, OK 73134

Attention: General Counsel

Facsimile: (405) 463-6982

If to the Stockholder:

Gulfport Energy Corporation

4313 N. May Avenue, Suite 100

Oklahoma City, OK 73134

Attention: Chief Financial Officer

Facsimile: (405) 848-8816

All notices, requests or other communications will be effective and deemed given
only as follows: (i) if given by personal delivery, upon such personal delivery,
(ii) if sent by certified or registered mail, on the fifth business day after
being deposited in the United States mail, (iii) if

 

21



--------------------------------------------------------------------------------

sent for next day delivery by overnight delivery service, on the date of
delivery as confirmed by written confirmation of delivery, (iv) if sent by
facsimile, upon the transmitter’s confirmation of receipt of such facsimile
transmission, except that if such confirmation is received after 5:00 p.m. (in
the recipient’s time zone) on a business day, or is received on a day that is
not a business day, then such notice, request or communication will not be
deemed effective or given until the next succeeding business day. Notices,
requests and other communications sent in any other manner, including by
electronic mail, will not be effective.

(i) GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE DEEMED TO
BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY
AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF. The parties hereby irrevocably submit to the
jurisdiction of any federal court located in the State of Delaware or any
Delaware state court solely in respect of the interpretation and enforcement of
the provisions of this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof that
it is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement or any such document may not be enforced
in or by such courts, and the parties hereto irrevocably agree that all claims
with respect to such action or proceeding shall be heard and determined in such
a Delaware state or federal court. The parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of such dispute and agree that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in the
Section on notices above or in such other manner as may be permitted by law
shall be valid and sufficient service thereof.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

22



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

[SIGNATURE PAGE FOLLOWS]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have or have caused this Investor Rights
Agreement to be duly executed as of the date first above written

 

THE COMPANY:

 

DIAMONDBACK ENERGY, INC.

By:     Name:     Title:    

 

THE STOCKHOLDER:

 

GULFPORT ENERGY CORPORATION

By:     Name:     Title:    

Signature Page to Investor Rights Agreement